-   -




                              OF TElxAs




                                               January 4, 1939
        Mr. Geo. H. Sheppard
        Comptroller of Public Accounts
        Austin, Texas
        Dear Mr. Sheppard:               Opinion No. O-02
                                         Re: Clarification of opinion
                                             dated December 14, 193t.i
                                                                     to
                                             Eon. C. C. Dowie
        Your letter of December 31, 1938 addressed to Hon. William
        McGraw, Attorney General, requesting clarif+cation of an opinion
        written by this department December 14, 1938, to Hon. C. C.
        Bowie , County Attorney of Cameron County, Texas, pursuant to his
        request for an opinion as to the amount of commission which the
        assessor-collector of Cameron sounty was entitlecito for assessing
        stste taxes under Article 7dbU-148,Revised Civil Statutes of
        Texas, 1925 and Article 3937, Revised Civil Statutes of Texas,
        1925, has been received and referred to,the writer for attention.
        I set out verbatim the aaove referred to opinion:
             *Your letter of December 2nd ,instant,addressed to Attorney
             General McGraw, together with enclosure, received and re-
             ferred to the writer for attention.
             *'Yourequest an oninion on the amcunt of commissions which
             the Assessor-Collector of Cameron County izentitled for
             assessing State taxes and you refer to Article 78GO-I@,
             Revised Civil Statutes~of Texas, 1925, and Artic,le3937,
             Revised Civil Statutes .of Texas, 1925, and you further advise
             that the Comptroller advances the contention:that the tax
             assessor-collector is entitled only to a portion of~the
             commission earned by him and due by.the State, based upon
             the ratio that the present rate which is levied and retained
             for State purposes bears to the total Statetsx rate.
             Article 7&O-U&   provides in part as follows:
             "For the purpose of aiding in the protection of the property
             and lives of the citizens of Cameron and kfillacyCounties
             from further disastrous and calamitous overflows, and to
             conserve and increase the revenues derived by the State
                                                                 ”   .




Hon. Geo. H. Sheppard, Page 2      O-02


    from said counties, that part of the State ad valorem taxes,
    which is in excess of ten cents on the hundred ~dollars
    valuation of property subject to taxation, collected upon'
    property and from persons-in the county of Cameron, including
    the rolling stock belonging to railroad companies Which     -
    shall be ascertained and apportioned as provided by law, is
    hereby donated andgranted by the State of Texas to county
    of Cameron, for a period of twenty-five years.....lt
    nArticle 3937, Revised Civil Statutes of Texas, 1925, 'as
    amended, reads in part as follows:
    "Each Assessor of taxes shall receive the following coimpensa-
    tion for his services which shall be estimated on the total
    value of the property assessed as follows: For assessing
    the State and County Taxes on all sums for the first Two
    Million Dollars ($2,000,000.00).or less, five (5) cents for
    each.One Hundred Dollars ($100.00) of property assessed.
    On all sums in excess of Two Hillion Do11ars.($2,000,000.00)
    and less, than Five Million Dollars ($5,000,000.00) two
    and one-half (29) cents on each One Hundred Dollars ($100.00)
    and on all sums in excess of Five Million Dollars f
    ($5,000,000.00),~two and one,fourth (2&) cents on each One
    Hundred Dollars ($lOO.OO)....one-halfof the above compensa-
    tion shall be paid by the State and one-half by the county;
    for assessing the taxes on all drainage districts, road dis-
    tricts, or other political subdivisions of the county, the
    Assessor shall be paid three-fifths of one cent for each
    One Rundred Dollars ($100.00) of the assessed value of such
    districts or subdivisions.l'
     "Art.icle3937, hereinabove quoted, provides that the compen-
     sation of the assessor-collector for assessing shall be
     computed on the total value of the property assessed. It
     further provides that one-half of such'compensation shall
     be paid by the State and one-half by the.county. No other
     criterion or standard isfound wherein or whereby the Legis-
     lature has undertaken to compensate .theassesor the the
     assessrcentof State and county taxes. The plain and un-
     ambiguous language of such statutes provide thatthe State
     shall pay one-half of the commissions allowed the assessor
     in such article for such services.
     "You are, therefore, advised that in the opinion of ~this
     Department the Assessor-Collector of Cameron County is
     entitled to one-half of the commis.sionsprovided for in
     such article to be paid by the State and~one-half of such
     commissionsto be paid by the County of.Cameron.e
.
-   -


    Mr. Geo. H. Sheppard,~Page 3    O-02


    You asked this further question, "Do you mean by this opinion
    that the one-half of the commissions to be paid by-the State is
    to be taken from that portion of the tax not donated or granted
    by the State of Texas to the County of,Cameron, or, do you mean
    that the part of the taxes donated or granted shall bear its
    portion or percentage of the commissions due the A'ssessor-Col-
    lector?"
    You are, therefore, respectfully advised that in the opinion of
    this department the a'bove quoted opinion correctly disposes of
    the questions therein considered and you are further advvisedthat
    in the opinion of this department the portion of the,taxes donated
    and granted 'byt'-or:State of Texas to the County of Cameron by
    virtue of Articie.-, ‘7;i80-148,Revised Civil Statutes of Texas,
    1925,       'betr-ikefi into consider#ationand shall bear "its
          si-:tll
    portlon or percentage of the commissions due the assessor-col-
    lector."
                                           Yours respectfully
                                        ATTO%iEY GENERAL OF TFXAS


                                                Lloyd Armstrong
                                                Assistant
    LHA:Ati
    APPROVED:
         GERALD C. &iNR
    A~ITORNEYGENERAL OF TMAS